--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 19,
2019 by and among Werner von Pein (the “Executive”), Halo, Purely For Pets, Inc.
(together with any of its subsidiaries and affiliates as may employ the
Executive from time to time, the “Company”) and Better Choice Company, Inc. (the
“Parent”).
 
WHEREAS, the Company desires to employ the Executive upon the terms and
conditions set forth herein;
 
WHEREAS, the parties have agreed that the Executive will commence full-time
employment with the Company on December 19, 2019 (the “Effective Date”); and
 
WHEREAS, the Executive desires to be employed by the Company upon the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing premises and certain other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.           Representations and Warranties.  The Executive hereby represents
and warrants to the Company that the Executive (i) is not subject to any
non-solicitation or non-competition agreement affecting the Executive’s
employment with the Company, (ii) is not subject to any confidentiality or
nonuse/nondisclosure agreement affecting the Executive’s employment with the
Company, and (iii) will bring to the Company no trade secrets, confidential
business information, documents, or other personal property of a prior employer.
 
2.            Term of Employment.
 
(a)         Term.  The Company hereby employs the Executive, and the Executive
hereby accepts employment with the Company, for a period of 2.0 years commencing
as of the Effective Date (such period, as it may be extended or renewed, the
“Term”), unless sooner terminated in accordance with the provisions of Section
6.  The Term shall be automatically renewed for successive 2.0 year terms unless
notice of non-renewal is given by either party at least 30 days before the end
of the Term.


(b)         Continuing Effect.  Notwithstanding any termination of this
Agreement, at the end of the Term or otherwise, the provisions of Sections 6(e),
7, 8, 9, 11, 13, 14, 16 and 19 shall remain in full force and effect and the
provisions of Section 8 shall be binding upon the legal representatives,
successors and assigns of the Executive.
 
3.           Duties.
 
(a)         General Duties.  The Executive shall serve as the Chief Executive
Officer of the Company, with customary responsibilities, duties and authority as
may from time to time be assigned to the Executive by the Parent’s Board of
Directors (the “Board”), which responsibilities and duties may include services
for subsidiaries and affiliates of the Company (the “Duties”). The Executive
shall initially report to the Board. Future reporting relationships post initial
integration will be determined by the Board. The Executive agrees to observe and
comply with the Company’s rules and policies as adopted by the Company from time
to time.
 

--------------------------------------------------------------------------------


(b)         Devotion of Time.  Subject to the last sentence of this Section
3(b), the Executive shall devote the Executive’s full business time, skill,
energy and attention to the business and affairs of the Company and its
subsidiaries and affiliates as are necessary to perform the Executive’s duties
and responsibilities pursuant to this Agreement.  The Executive shall not enter
the employ of or serve as a consultant to, or in any way perform any
professional services with or without compensation to, any other persons,
business, or organization, without the prior consent of the Board
Notwithstanding the above, the Executive shall be permitted to devote a limited
amount of the Executive’s time to any not-for-profit charity or civic group,
provided that such activities do not interfere with, or otherwise create a
conflict with, the Executive’s performance of the Executive’s duties and
responsibilities as provided hereunder.
 
(c)          Location of Office.  The Executive’s principal business office
shall be in Tampa, FL (the “Principal Office”).  However, the Executive’s Duties
shall include all business travel necessary for the performance of the
Executive’s Duties. The Executive will retain his existing housing arrangement
with the Company (a one bedroom apartment and standard car lease).
 
(d)        Adherence to Inside Information Policies.  The Executive acknowledges
that the Parent is publicly-held and, as a result, has implemented inside
information policies designed to preclude its executives and those of its
subsidiaries from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Parent and its subsidiaries or any third party.  The Executive
shall promptly execute any agreements generally distributed by the Parent to its
employees requiring such employees to abide by its inside information policies.
 
4.            Compensation and Expenses.
 
(a)         Base Salary.  For the services of the Executive to be rendered under
this Agreement, the Company shall pay the Executive an annual salary of USD
$300,000 (the “Base Salary”), less such deductions as shall be required to be
withheld by applicable law and regulations payable in accordance with the
Company’s customary payroll practices.  The Executive’s Base Salary shall be
reviewed at least annually by the Board and additionally shall be reviewed
following the IPO (as defined in Section 4(d) below) and the Board may, but
shall not be required to, increase the Base Salary during the Term.
 
(b)         Target Bonus.  For each fiscal year of the Company that commences
during the Term, the Executive shall have the opportunity to earn a bonus in
accordance with the terms and conditions set forth on Exhibit A hereto (an
“Annual Bonus”).  Any such Annual Bonus shall be payable on, or at such date as
is determined by the Board within 120 days following, the last day of the fiscal
year with respect to which it relates.  Except as provided in Section 6,
notwithstanding any other provision of this Section 4(b) or Exhibit A hereto, no
Annual Bonus shall be payable with respect to any fiscal year unless the
Executive remains continuously employed with the Company during the period
beginning on the Effective Date and ending on the last date of the fiscal year
to which the Annual Bonus relates.
 
(c)        Equity Compensation.  In consideration of the Executive entering into
this Agreement and as an inducement to join the Company, on, or as soon as
reasonably practicable following, the Effective Date, the Parent shall grant to
the Executive certain equity compensation rights and awards set forth on Exhibit
B hereto (“Equity Awards”) pursuant to the Better Choice Company, Inc. 2019
Incentive Award Plan (the “Plan”).  The Equity Awards shall be subject to the
terms and conditions of the Plan, or any successor plan thereto, which may be
modified or revoked at any time in the sole discretion of the Parent, and
applicable award agreements thereunder.
 
2

--------------------------------------------------------------------------------


(d)         Expenses.  In addition to any compensation received pursuant to this
Section 4, the Company will reimburse or advance funds to the Executive for all
reasonable documented travel (including travel expenses incurred by the
Executive related to the Executive’s travel to the Company’s other offices),
entertainment and other business expenses incurred in connection with the
performance of the Executive’s Duties under this Agreement, provided that the
Executive properly provides a written accounting of such expenses to the Company
in accordance with the Company’s practices.  Such reimbursement or advances will
be made in accordance with policies and procedures of the Company in effect from
time to time relating to reimbursement of, or advances to, its executive
officers.
 
5.           Benefits.
 
(a)         Paid Time Off.  For each twelve-month period during the Term, the
Executive shall be entitled to 4.0 weeks of paid time off without loss of
compensation or other benefits to which the Executive is entitled under this
Agreement, to be taken at such times as the Executive may select and the affairs
of the Company may permit.  Any unused days will be carried over to the next
year of the Term and upon the termination of this Agreement, any accrued and
unused paid time-off shall be paid to Executive.
 
(b)          Employee Benefits.  During the Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company or the Parent, as in effect from time to time
(collectively, “Employee Benefit Plans”), on a basis which is no less favorable
than is provided to other similarly situated executives of the Company, to the
extent consistent with applicable law and the terms of the applicable Employee
Benefit Plans.  The Company or the Parent reserves the right to amend or cancel
any Employee Benefit Plans at any time in its sole discretion, subject to the
terms of such Employee Benefit Plan and applicable law.  Notwithstanding the
foregoing sentence, during the Term, the Company or the Parent shall provide the
Executive with health insurance covering the Executive and family dependents.
 
6.            Termination.
 
(a)          Death or Disability.  Except as otherwise provided in this
Agreement, this Agreement shall automatically terminate upon the death or
disability of the Executive.  For purposes of this Section 6(a), “disability”
shall mean (i) the Executive is unable to substantially engage in the
Executive’s Duties by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months; (ii) the Executive is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company or the
Parent; or (iii) the Executive is determined to be totally disabled by the
Social Security Administration.  Any question as to the existence of a
disability shall be determined by the written opinion of the Executive’s
regularly attending physician (or the Executive’s guardian) (or the Social
Security Administration, where applicable).  In the event that the Executive’s
employment is terminated by reason of the Executive’s death or disability, the
Company shall pay the following to the Executive or the Executive’s personal
representative:  (i) any accrued but unpaid Base Salary for services rendered to
the date of termination,  any accrued but unpaid expenses required to be
reimbursed under this Agreement and any accrued but unused paid-time-off (the
“Accrued Payments”), and (ii) any earned but unpaid Annual Bonus for any prior
period and the Annual Bonus for the year of such termination, prorated to the
date of termination (determined based on actual performance for such year and
payable when bonuses are paid to all Company executives for such year).  The
Executive or the Executive’s legally appointed guardian, as the case may be,
shall have up to 12 months from the date of termination to exercise all vested
stock options held by the Executive as of the date of termination, provided that
in no event shall any option be exercisable beyond its term.  The Executive (or
the Executive’s estate) shall receive the payments provided herein at such times
as the Executive would have received them if there was no death or disability.
 
3

--------------------------------------------------------------------------------


(b)         Termination by the Company for Cause or by the Executive Without
Good Reason.  The Company may terminate the Executive’s employment pursuant to
the terms of this Agreement at any time for Cause (as defined below) by giving
the Executive written notice of termination.  Such termination shall become
effective upon the giving of such notice.  Upon any such termination for Cause,
or in the event the Executive terminates the Executive’s employment with the
Company without Good Reason (as defined in Section 6(c)), the Executive shall
receive the Accrued Payments and shall have no right to any other compensation
or reimbursement under Section 4 (except for common equity and options that have
already vested), or to participate in any Executive benefit programs under
Section 5, except as may otherwise be provided for by law, for any period
subsequent to the effective date of termination.  For purposes of this
Agreement, “Cause” shall mean:  (i) the Executive is convicted of, or pleads
guilty or nolo contendere to, a felony related to the business of the Company or
the Parent ; (ii) the Executive, in carrying out the Executive’s duties
hereunder, has acted with gross negligence or intentional misconduct which
results in material harm to the Company or the Parent; (iii) the Executive
misappropriates Company or Parent funds or otherwise defrauds the Company or the
Parent involving a material amount of money or property; (iv) the Executive
breaches the Executive’s fiduciary duty to the Company or the Parent, resulting
in material profit to the Executive personally, directly or indirectly; (v) the
Executive materially breaches any agreement with the Company or the Parent and
fails to cure such breach within 30 days of receipt of notice; (vi) the
Executive breaches any provision of Section 8 or Section 9 of this Agreement;
(vii) the Executive becomes subject to a preliminary or permanent injunction
issued by a United States District Court enjoining the Executive from violating
any securities law administered or regulated by the Securities and Exchange
Commission; (viii) the Executive becomes subject to a cease and desist order or
other order issued by the Securities and Exchange Commission after an
opportunity for a hearing; (ix) the Executive refuses to carry out a resolution
adopted by the Board at a meeting in which the Executive was offered a
reasonable opportunity to argue that the resolution should not be adopted; or
(x) the Executive abuses alcohol or drugs in a manner that interferes with the
successful performance of the Executive’s Duties.
 
(c)          Termination by the Company Without Cause, Termination by the
Executive for Good Reason or at the end of a Term after the Company provides
notice of Non-Renewal.
 
(1)          This Agreement may be terminated: (i) by the Executive for Good
Reason (as defined below), (ii) by the Company without Cause, or (iii) at the
end of a Term after the Company provides the Executive with notice of
non-renewal.
 
(2)          In the event this Agreement is terminated by the Executive for Good
Reason or by the Company without Cause, subject to Section (6)(c)(4) and Section
19, the Executive shall be entitled to the following:
 
4

--------------------------------------------------------------------------------


(A)          The Accrued Payments;
 
(B)          the Executive or the Executive’s legally appointed guardian, as the
case may be, shall have up to three (3) months from the date of termination to
exercise all vested stock options held by the Executive as of the date of
termination, provided that in no event shall any option be exercisable beyond
its term;
 
(C)          continued payment of the then Base Salary during the six (6) month
period following the date of termination (the “Severance Period”); and
 
(D)          any group health benefits to which the Executive was entitled
pursuant to Section 5(b) hereof shall continue to be paid or provided by the
Company, as the case may be, during the Severance Period, subject to the terms
of any applicable plan or insurance contract and applicable law.
 
(3)          In the event this Agreement is terminated at the end of a Term
after the Company provides the Executive with notice of non-renewal and the
Executive remains employed until the end of the Term, subject to Section 6(c)(4)
and Section 19, the Executive shall be entitled to the following:
 
(A)          The Accrued Amounts;
 
(B)          the Executive or the Executive’s legally appointed guardian, as the
case may be, shall have up to three (3) months from the date of termination to
exercise all vested stock options held by the Executive as of the date of
termination, provided that in no event shall any option be exercisable beyond
its term; and
 
(C)          any group health benefits to which the Executive was entitled
pursuant to Section 5(b) hereof shall continue to be paid or provided by the
Company, as the case may be, for 6.0 months, subject to the terms of any
applicable plan or insurance contract and applicable law;
 
provided, however, that the Executive shall only be entitled to receive the
payments or benefits set forth in Section 6(c)(3)(C) if the Executive is willing
and able (i) to execute a new agreement providing terms and conditions
substantially similar to those in this Agreement and (ii) to continue providing
such services, and therefore, the Company’s non-renewal of the Term will be
considered an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(n).
 
(4)          The payments and benefits provided in Sections 6(c)(2)(C) and (D)
and Section 6(c)(3)(C) shall be conditioned on (i) the Executive’s execution and
non-revocation of a waiver and release of claims in the Company’s customary form
(a “Release”) as of the Release Expiration Date, in accordance with Section
19(d), and (ii) the Executive’s continued compliance with the restrictive
covenants set forth in Sections 8 and 9 of this Agreement (the “Restrictive
Covenants”).  Notwithstanding any other provision of this Agreement, no payments
will be made or benefits provided pursuant to such sections prior to the date
the Release becomes irrevocable in accordance with its terms or following the
date the Executive first breaches any of the Restrictive Covenants.
 
5

--------------------------------------------------------------------------------


(5)         The term “Good Reason” shall mean:  (i) a material diminution in the
Executive’s authority, title, duties or responsibilities due to no fault of the
Executive other than temporarily while the Executive is physically or mentally
incapacitated or as required by applicable law; (ii) the Company requires the
Executive to permanently change the Executive’s principal business office as
defined in Section 3(c) to a location that is greater than 20.0 miles from the
Principal Office, (iii) a change in the Executive’s overall compensation or
bonus structure such that the Executive’s overall compensation is diminished; or
(iv) any other action or inaction that constitutes a material breach by the
Company or the Parent under this Agreement.  Prior to the Executive terminating
the Executive’s employment with the Company for Good Reason, the Executive must
provide written notice to the Company, within 30 days following the Executive’s
initial awareness of the existence of such condition, that such Good Reason
exists and setting forth in detail the grounds the Executive believes
constitutes Good Reason.  If the Company does not cure the condition(s)
constituting Good Reason within 30 days following receipt of such notice, then
the Executive’s employment shall be deemed terminated for Good Reason.
 
(d)          Upon (1) termination of the Executive’s employment with the Company
for any reason or (2) the Company’s request at any time during the Executive’s
employment (provided it does not interfere with the Executive’s ability to
perform the Executive’s duties and responsibilities hereunder), the Executive
shall (i) provide or return to the Company any and all Company property,
including keys, key cards, access cards, security devices, employer credit
cards, network access devices, computers, cell phones, smartphones, manuals,
work product, thumb drives or other removable information storage devices, and
hard drives, and all Company or Parent documents and materials belonging to the
Company or the Parent and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or work product,
that are in the possession or control of the Executive, whether they were
provided to the Executive by the Company or any of its business associates or
created by the Executive in connection with the Executive’s employment by the
Company; and (ii) delete or destroy all copies of any such documents and
materials not returned to the Company that remain in the Executive’s possession
or control, including those stored on any non-Company devices, networks, storage
locations and media in the Executive’s possession or control.  The Executive
shall confirm the Executive’s compliance with this Section 6(e), in writing, at
any time within five days of the Executive’s receipt of a request for same from
the Company.
 
(e)          The provisions of this Section 6 shall supersede in their entirety
any severance payment or benefit obligations to the Executive pursuant to the
provisions in any severance plan, policy, program or other arrangement
maintained by the Company or the Parent.
 
7.           Non-Competition Agreement.
 
(a)          Definitions.  For the purpose of this Agreement:
 
(1)          “Restricted Area” means the United States of America;
 
(2)          “Restricted Period” means the period during such time as Executive
is an employee of the Company and the  six (6) month period immediately
following the last day of the Executive’s employment with the Company.
 
(3)          “Prohibited Activity” means any activity in which the Executive
contributes the Executive’s knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, member, advisor,
consultant, agent, partner, director, stockholder, officer, volunteer, intern,
or any other similar capacity to an entity engaged in the same or similar
businesses as the Company or any of its affiliates or subsidiaries, including
but not limited to those engaged in the Business.  For the avoidance of doubt,
“Prohibited Activity” includes any activity requiring the disclosure of any
Confidential Information.
 
6

--------------------------------------------------------------------------------


(4)          “Trade Secret” means Confidential Information which meets the
additional requirements of the federal Defend Trade Secrets Act, the Uniform
Trade Secrets Act, similar state law or applicable common law.
 
(5)          “Trade Secret Prohibited Activity” means any Prohibited Activity
that may require or inevitably requires disclosure of any Trade Secret of the
Company or the Parent.
 
(6)          “Business” means the sale of pet foods, flea and tick products, pet
nutritional products, related pet supplies and cannabidiol-based (“CBD”)
products for humans and animals, and also includes any other product or services
which the Company has taken concrete steps to offer for sale, but has not yet
commenced selling or marketing, during or prior to the Term, and any products or
services disclosed on the Company’s or the Parent’s  website.
 
(b)         Non-Competition.  Because of the Company’s and the Parent’s
legitimate business interest as described herein and the good and valuable
consideration offered to the Executive, during the Term of this Agreement and
during the Restricted Period the Executive agrees and covenants not to engage in
any Prohibited Activity within the Restricted Area.
 
(c)        Trade Secrets.  Notwithstanding the foregoing or anything contained
herein to the contrary, and subject only to Section 8(a)(1)(B) hereof, the
Executive acknowledges and agrees that during the Executive’s employment with
the Company and indefinitely following the cessation of that employment for any
reason, the Executive shall not directly or indirectly disclose or divulge any
Trade Secret or engage in any Trade Secret Prohibited Activity (so long as the
information remains a Trade Secret under applicable law) without the prior
written consent of the Company, which may be granted or withheld in the sole
discretion of the Company.
 
(d)         Non-Solicitation, Non-Disparagement.  During the Restricted Period,
the  Executive shall not, directly or indirectly, whether for the Executive’s
own account or for the account of any person or entity, solicit, attempt to
solicit, endeavor to entice away from the Company or the Parent, attempt to
hire, hire, deal with, attempt to attract business from, accept business from,
or otherwise interfere with (whether by reason of cancellation, withdrawal,
modification of relationship or otherwise) any actual or prospective
relationship of the Company or the Parent with any person or entity:  (i) who
is, or was within six (6) months of the date upon which this Agreement is
terminated, employed by or otherwise engaged to perform services for the
Company, including, but not limited to, any independent contractor or
representative, or (ii) who is, or was within six (6) months of the date upon
which this Agreement is terminated, an actual or bona fide prospective licensee,
landlord, customer, client, vendor, supplier or manufacturer of the Company or
the Parent (or other person or entity with which the Company or the Parent had
an actual or prospective bona fide relationship).  The Executive agrees that the
Executive will never, directly or indirectly, make or publish any statement or
communication which is false or disparaging with respect to the Company and/or
its direct or indirect shareholders, officers, directors, members, managers,
employees, contractors, consultants, or agents.
 
7

--------------------------------------------------------------------------------


(e)          Equitable Consideration.  The Executive agrees that the Executive’s
services hereunder are of a special, unique, extraordinary and intellectual
character and the Executive’s position with the Company places the Executive in
a position of confidence and trust with the customers, suppliers and employees
of the Company.  The Executive and the Company agree that in the course of
employment hereunder, the Executive has and will continue to develop a personal
relationship with the Company’s customers, and a knowledge of these customers’
affairs and requirements as well as confidential and proprietary information
developed by the Company after the date of this Agreement.  The Executive
acknowledges that the Company’s relationships with its established clientele may
therefore be placed in the Executive’s hands in confidence and trust.  The
Executive consequently agrees that it is reasonable and necessary for the
protection of the goodwill, confidential and proprietary information, and
legitimate business interests of the Company that the Executive make the
covenants contained herein, that the covenants are a material inducement for the
Company to employ or continue to employ the Executive and to enter into this
Agreement, that the covenants are given as an integral part of and incident to
this Agreement, and that the covenants will not prevent the Executive from
earning a livelihood in the Executive’s chosen business, do not impose an undue
hardship on the Executive, and will not injure the public.
 
(f)          References.  References to the Company in this Section 7 shall
include the Company and any parent, affiliated, related and/or direct or
indirect subsidiary entity thereof.
 
8.           Non-Disclosure of Confidential Information.
 
(a)          Confidentiality.
 
(1)        For the purpose of this Agreement, “Confidential Information”
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to:  business processes, products, patents, sources of
supply, customer dealings, data, source code, business plans, practices,
methods, policies, publications, research, operations, strategies, techniques,
agreements, transactions, potential transactions, negotiations, know-how, Trade
Secrets, computer programs, computer software, applications, operating systems,
software design, work-in-process, databases, records, systems, Personally
Identifiable Information, supplier information, vendor information, financial
information, results, legal information, marketing and advertising information,
pricing information, design information, personnel information, developments,
reports, internal controls, graphics, drawings, market studies, sales
information, revenue, costs, notes, communications, algorithms, product plans,
designs, models, ideas, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, distributor lists, and
buyer lists of the Company, its businesses, and any existing or prospective
customer, vendor, supplier, investor or other associated third party, or of any
other person or entity that has entrusted information to the Company in
confidence.  The Executive understands that the above list is not exhaustive,
and that Confidential Information also includes other information that is marked
or otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.  Notwithstanding
the foregoing, “Confidential Information” shall not include information that: 
(A) becomes publicly known without breach of the Executive’s obligations under
this Section 8(a), or (B) is required to be disclosed by law or by court order
or government order; provided, however, that if the Executive is required to
disclose any Confidential Information pursuant to any law, court order or
government order, (x) the Executive shall promptly notify the Company of any
such requirement so that the Company may seek an appropriate protective order or
waive compliance with the provisions of this Agreement, (y) the Executive shall
reasonably cooperate with the Company to obtain such a protective order at the
Company’s cost and expense, and (z) if such order is not obtained, or the
Company waives compliance with the provisions of this Section 9(a), the
Executive shall disclose only that portion of the Confidential Information which
the Executive is advised by counsel that the Executive is legally required to so
disclose and will exercise commercially reasonable efforts to obtain assurance
that confidential treatment will be accorded the information so disclosed.
 
8

--------------------------------------------------------------------------------


(2)        For the purpose of this Agreement, “Personally Identifiable
Information” means information that, whether maintained or transmitted
individually or in the aggregate with other information, allows a natural person
to be identified, including, but not limited to, the name, birthday, address,
telephone number, social security number, driver’s license number, passport
number, credit card number, credit score information, bank information, or other
unique identifiers of any natural person that allows for the identification of
or contact with such person.  The Executive agrees that the Executive will not
download, upload, or otherwise transfer copies of Confidential Information to
any external storage media or cloud storage (except as authorized by the Company
when necessary in the performance of the Executive’s Duties for the Company and
for the Company’s sole benefit).
 
(3)         The Executive acknowledges and agrees that:  (A) the Executive has
had and will continue to have access to Confidential Information regarding the
Company, (B) the Confidential Information is being acquired by the Executive in
confidence, (C) the Confidential Information is a valuable, special, sensitive
and unique asset of the business of the Company, (D) the Confidential
Information is and shall at all times remain the sole property of the Company,
(E) the continued confidentiality of the Confidential Information is essential
to the continuation of the Company’s business; and (F), the improper disclosure
of the Confidential Information could severely and irreparably damage the
Company and its businesses.  In consideration of the obligations undertaken by
the Company herein, the Executive will not, at any time, during or after the
Executive’s employment hereunder, reveal, divulge or make known to any person,
any Confidential Information acquired by the Executive during the course of the
Executive’s employment with the Company and for a period of one (1) year
thereafter except with the prior written approval of the Company. 
Notwithstanding the foregoing, subject only to Section 8(a)(1)(B) hereof, the
Executive may not disclose, divulge or otherwise make use of any Trade Secret so
long as such information remains a Trade Secret under applicable law.  The
Executive agrees to use the Executive’s best efforts to maintain the
confidentiality of the Confidential Information during the course of the
Executive’s employment with the Company and thereafter, including adopting and
implementing all reasonable procedures prescribed by the Company to prevent
unauthorized use of Confidential Information or disclosure of Confidential
Information to any unauthorized person.  The Executive shall take all necessary
and reasonable administrative, technical, and physical safeguards to secure and
protect the confidentiality, integrity, and security of the Confidential
Information.
 
(b)          References.  References to the Company in this Section 8 shall
include the Company and any parent, affiliated, related and/or direct or
indirect subsidiary entity thereof.
 
(c)         Whistleblowing.  Nothing contained in this Agreement shall be
construed to prevent the Executive from reporting any act or failure to act to
the SEC or other governmental body or prevent the Executive from obtaining a fee
as a “whistleblower” under Rule 21F-17(a) under the Securities Exchange Act of
1934 or other rules or regulations implemented under the Dodd-Frank Wall Street
Reform Act and Consumer Protection Act.
 
9

--------------------------------------------------------------------------------


(d)         Notice of Immunity Under the Economic Espionage Act of 1996, as
amended by the Defend Trade Secrets Act of 2016.  Notwithstanding any other
provision of this Agreement, the Executive will not be held criminally or
civilly liable under any federal or state Trade Secret law for any disclosure of
a Trade Secret that is made:  (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or is made in a complaint or other document filed under seal in a lawsuit
or other proceeding.  If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company’s Trade Secrets to the Executive’s attorney and use the Trade Secret
information in the court proceeding if the Executive files any document
containing Trade Secrets under seal; and does not disclose Trade Secrets, except
pursuant to court order.
 
9.           Equitable Relief.  The Company and the Executive recognize that the
services to be rendered under this Agreement by the Executive are special,
unique and of extraordinary character, and that in the event of the breach by
the Executive of the terms and conditions of this Agreement or if the Executive,
without the prior express consent of the Board, shall leave the Executive’s
employment for any reason and/or take any action in violation of this Agreement,
the Company shall be entitled to institute and prosecute proceedings in any
court of competent jurisdiction, to enjoin the Executive from breaching the
provisions of this Agreement.
 
10.          Conflicts of Interest.  While employed by the Company, the
Executive shall not, unless approved by the Board of Directors or its
Compensation Committee, directly or indirectly:
 
(a)         participate as an individual in any way in the benefits of
transactions with any of the Company’s or the Parent’s vendors, clients,
customers, suppliers or manufacturers, without limitation, having a financial
interest in the Company’s or the Parent’s vendors, clients, customers, suppliers
or manufacturers or making loans to, or receiving loans, from, the Company’s or
the Parent’s vendors, clients, customers, suppliers or manufacturers;
 
(b)          realize a personal gain or advantage from a transaction in which
the Company or the Parent has an interest or use information obtained in
connection with the Executive’s employment with the Company for the Executive’s
personal advantage or gain; or
 
(c)          accept any offer to serve as an officer, director, partner,
consultant, manager with, or to be employed in a professional, technical, or
managerial capacity by, a person or entity which does business with the Company
or the Parent.
 
11.        Inventions, Ideas, Processes, and Designs.  All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Executive during the course of the Executive’s
employment with the Company (whether or not actually conceived during regular
business hours), and (ii) related to the business of the Company, shall be
disclosed in writing promptly to the Company and shall be the sole and exclusive
property of the Company, and the Executive hereby irrevocably assigns any such
inventions to the Company.  An invention, idea, process, program, software, or
design (including an improvement) shall be deemed related to the business of the
Company if (a) it was made with the Company’s funds, personnel, equipment,
supplies, facilities, or Confidential Information, (b) results from work
performed by the Executive for the Company, or (c) pertains to the current
business or demonstrably anticipated business(es), research or development work
of the Company.  The Executive shall cooperate with the Company and its
attorneys in the preparation of patent and copyright applications for such
developments and, upon request and at the sole cost and expense of the Company,
shall promptly assign all such inventions, ideas, processes, and designs to the
Company.  The decision to file for patent or copyright protection or to maintain
such development as a Trade Secret, or otherwise, shall be in the sole
discretion of the Company, and the Executive shall be bound by such decision. 
The Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title and interest in and to all
work product and intellectual property rights, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world.  Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title or interest in any work product or
intellectual property rights so as to be less in any respect than the Company
would have had in the absence of this Agreement.  If applicable, the Executive
shall provide as a schedule to this Agreement, a complete list of all
inventions, ideas, processes, and designs, if any, patented or unpatented,
copyrighted or otherwise, or non-copyrighted, including a brief description,
which he made or conceived prior to the Executive’s employment with the Company
and which therefore are excluded from the scope of this Agreement.  References
to the Company in this Section 12 shall include the Company, its subsidiaries
and affiliates.
 
10

--------------------------------------------------------------------------------


12.        Assignability.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the securities or assets and business of the Company. 
The Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.
 
13.         Severability.
 
(a)          The Executive expressly agrees that the character, duration and
geographical scope of the covenants set forth in Sections 7 and 8 of this
Agreement are reasonable in light of the circumstances as they exist on the date
hereof.  Should a decision, however, be made at a later date by a court of
competent jurisdiction that the character, duration or geographical scope of
such provisions is unreasonable, then it is the intention and the agreement of
the Executive and the Company that this Agreement shall be construed by the
court in such a manner as to impose only those restrictions on the Executive’s
conduct that are reasonable in the light of the circumstances and as are
necessary to assure to the Company the benefits of this Agreement.  If, in any
judicial proceeding, a court shall refuse to enforce all of the separate
covenants deemed included herein because taken together they are more extensive
than necessary to assure to the Company the intended benefits of this Agreement,
it is expressly understood and agreed by the parties hereto that the provisions
of this Agreement that, if eliminated, would permit the remaining separate
provisions to be enforced in such proceeding shall be deemed eliminated, for the
purposes of such proceeding, from this Agreement.
 
(b)          If any provision of this Agreement otherwise is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included.
 
14.        Notices and Addresses.  All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, or next business day delivery to the addresses detailed
below (or to such other address, as either of them, by notice to the other may
designate from time to time), or by e-mail delivery (in which event a copy shall
immediately be sent by FedEx or similar receipted delivery), as follows:
 
11

--------------------------------------------------------------------------------


To the Company:
Better Choice Company, Inc
 
4025 Tampa Road
 
Oldsmar, FL 34677
   
With a copy to:
Latham & Watkins LLP
 
885 Third Avenue
 
New York, NY 10028
   
To the Executive:
Werner Von Pein (at the address in the Company’s files)



15.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.
 
16.         Governing Law.  This Agreement shall be governed or interpreted
according to the internal laws of the State of Delaware without regard to choice
of law considerations and all claims relating to or arising out of this
Agreement, or the breach thereof, whether sounding in contract, tort, or
otherwise, shall also be governed by the laws of the State of Delaware without
regard to choice of law considerations.
 
17.         Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.
 
18.         Section and Paragraph Headings.  The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
 
19.         Section 409A Compliance.
 
(a)         The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted, construed and administered in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended,
and the Department of Treasury regulations and other interpretive guidance
issued thereunder (collectively, “Section 409A”).  For purposes of Section 409A,
each installment payment provided under this Agreement shall be treated as a
separate payment.  Any payments to be made under this Agreement upon a
termination of employment shall only be made if such termination of employment
constitutes a “separation from service” under Section 409A.  Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right (without any
obligation to do so or to indemnify the Executive for failure to do so) to (i)
adopt such amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
determines to be necessary or appropriate to preserve the intended tax treatment
of the benefits provided by this Agreement, to preserve the economic benefits of
this Agreement and to avoid less favorable accounting or tax consequences for
the Company and/or (ii) take such other actions as the Company determines to be
necessary or appropriate to exempt the amounts payable hereunder from Section
409A or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder.  In no event shall any liability for
failure to comply with the requirements of Section 409A be transferred from
Executive or any other individual to the Company or any of its affiliates,
employees or agents.
 
12

--------------------------------------------------------------------------------


(b)          To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following:
 
(1)          the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year;
 
(2)          any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and
 
(3)          any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.
 
(c)         In the event the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
at the time of the Executive’s separation from service, then to the extent any
payment or benefit that the Executive becomes entitled to under this Agreement
on account of the Executive’s separation from service would be considered
deferred compensation subject to Section 409A as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death (the “Six Month Delay Rule”).
 
(1)        For purposes of this subparagraph, amounts payable under the
Agreement should not provide for a deferral of compensation subject to Section
409A to the extent provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g.,
short-term deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g.,
separation pay plans, including the exception under subparagraph (iii)), and
other applicable provisions of the Treasury Regulations.
 
(2)         To the extent that the Six Month Delay Rule applies to payments
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.


13

--------------------------------------------------------------------------------


(d)         Notwithstanding anything to the contrary in this Agreement, to the
extent that any payments of “nonqualified deferred compensation” (within the
meaning of Section 409A) due under this Agreement as a result of the Executive’s
termination of employment are subject to the Executive’s execution, delivery and
non-revocation of a Release, (i) the Company shall deliver the Release to the
Executive within seven (7) days following the date of termination, and (ii) if
the Executive fails to execute the Release on or prior to the Release Expiration
Date (as defined below) or timely revokes acceptance of the Release thereafter,
the Executive shall not be entitled to any payments or benefits otherwise
conditioned on the Release.  For purposes of this Section 21(d), “Release
Expiration Date” shall mean the date that is twenty-one (21) days following the
date upon which the Company timely delivers the Release to the Executive, or, in
the event that the Executive’s termination of employment is “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967), the date that is
forty-five (45) days following such delivery date.  To the extent that any
payments of nonqualified deferred compensation (within the meaning of Section
409A) due under this Agreement as a result of the Executive’s termination of
employment are delayed pursuant to Section 6(c) and this Section 21(d), such
amounts shall be paid in a lump sum on the first payroll date to occur on or
after the 60th day following the date of termination, provided that, as of such
60th day, the Executive has executed and has not revoked the Release (and any
applicable revocation period has expired).
 
20.        Compensation Recovery Policy.  The Executive acknowledges and agrees
that, to the extent the Company adopts any clawback or similar policy pursuant
to the Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise,
and any rules and regulations promulgated thereunder, the Executive shall take
all action necessary or appropriate to comply with such policy (including,
without limitation, entering into any further agreements, amendments or policies
necessary or appropriate to implement and/or enforce such policy).
 
[Signature Page To Follow]


14

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.
 

 
COMPANY:
           
Halo, Purely for Pets, Inc.
         

 
By:
     
Name:
   
Title:
         
PARENT:
         
Better Choice Company, Inc.
         
By:
     
Name:
   
Title:
         
EXECUTIVE:
               
Name: Werner Von Pein
 




--------------------------------------------------------------------------------


Exhibit A
Target Bonus
 
A bonus at the discretion of the Board of Directors, but not less than 25% of
Executive’s Base Salary.


B-1

--------------------------------------------------------------------------------


Exhibit B
Equity Awards
 
On the Effective Date, the Executive will receive an initial grant of 600,000
Better Choice Company options at an exercise price of $1.82/sh. These options
will vest monthly over 3 years in equal installments of 16,666.67 each month,
subject to a "one year cliff". For the avoidance of doubt, in the event of a
Change in Control the Option shall immediately vest and become exercisable in
its entirety. Any exercise of options may, at the election of Executive, be
exercised with a “cashless exercise” by using shares from any such exercise to
pay the exercise price, which shares, for such purpose, being valued at the fair
market value, as determined under the Plan, on the date of exercise.




2

--------------------------------------------------------------------------------